Order entered January 8, 2015




                                                     In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
                                             No. 05-14-01403-CV

                             IN RE VERP INVESTMENT, LLC, Relator

                    Original Proceeding from the 134th Judicial District Court
                                      Dallas County, Texas
                               Trial Court Cause No. DC-14-03874

                                                   ORDER
                                     Before Justices Francis and Myers1

        Before the Court is relator’s motion for rehearing. We DENY the motion without

prejudice to the filing of a new, properly supported petition for writ of mandamus. We DENY

relator’s emergency motion for stay.


                                                              /s/      MOLLY FRANCIS
                                                                       JUSTICE




1
  Justice Kerry FitzGerald was a member of the panel and participated in the submission of this case and issuance of
the opinion, but did not participate in the issuance of this order due to his retirement on December 31, 2014.